             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11                                           ) Case No.
     ABANTE ROOTER AND PLUMBING )
12
     INC., individually and on behalf of all ) CLASS ACTION
13   others similarly situated,              )
14                                           ) COMPLAINT FOR VIOLATIONS
     Plaintiff,                              ) OF:
15                                           )
16          vs.                              )    1. NEGLIGENT VIOLATIONS
                                                        OF THE TELEPHONE
                                             )          CONSUMER PROTECTION
17
     CARD GROUP INTERNATIONAL, )                        ACT [47 U.S.C. §227(b)]
18   LLC; and DOES 1 through 10,             )    2.    WILLFUL VIOLATIONS
                                                        OF THE TELEPHONE
19   inclusive, and each of them,            )          CONSUMER PROTECTION
                                             )          ACT [47 U.S.C. §227(b)]
20   Defendant.                              )    3.    NEGLIGENT VIOLATIONS
                                                        OF THE TELEPHONE
21                                           )          CONSUMER PROTECTION
                                             )          ACT [47 U.S.C. §227(c)]
22                                                4.    WILLFUL VIOLATIONS
                                             )
                                                        OF THE TELEPHONE
23                                           )          CONSUMER PROTECTION
24
                                             )          ACT [47 U.S.C. §227(c)]
                                             )
25                                           )
26                                           ) DEMAND FOR JURY TRIAL
                                             )
27                                           )
28                                           )


                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 2 of 16




 1         Plaintiff ABANTE ROOTER AND PLUMBING INC. (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of CARD GROUP INTERNATIONAL,
 8   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 9   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                              JURISDICTION & VENUE
13         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendant, a
16   California company. Plaintiff also seeks up to $1,500.00 in damages for each call
17   in violation of the TCPA, which, when aggregated among a proposed class in the
18   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
21         3.      Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
23   business within the State of California and Plaintiff resides within the County of
24   Alameda.
25                                        PARTIES
26         4.      Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), is a
27   natural person residing in Emeryville, California and is a “person” as defined by
28   47 U.S.C. § 153 (39).


                                 CLASS ACTION COMPLAINT
                                              -2-
                  Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 3 of 16




 1           5.      Defendant, CARD GROUP INTERNATIONAL, LLC (“Defendant”)
 2   is credit card processing company, and is a “person” as defined by 47 U.S.C. § 153
 3   (39).
 4           6.      The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12           7.      Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                                FACTUAL ALLEGATIONS
19           8.      Beginning in or around December 2018, Defendant contacted Plaintiff
20   on Plaintiff’s cellular telephone number ending in -3803, in an attempt to solicit
21   Plaintiff to purchase Defendant’s services.
22           9.      Defendant used an “automatic telephone dialing system” as defined
23   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
24           10.     Defendant contacted or attempted to contact Plaintiff from telephone
25   number (253) 220-2969.
26           11.     Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28           12.     Defendant’s calls were placed to telephone number assigned to a


                                   CLASS ACTION COMPLAINT
                                                -3-
              Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 4 of 16




 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7         14.    Further, Plaintiff’s cellular telephone number ending in -3803 was
 8   added to the National Do-Not-Call Registry on or about July 12, 2018.
 9         15.    Defendant placed multiple calls soliciting its business to Plaintiff on
10   his cellular telephone ending in -3803 in or around December 2018.
11         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
12   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
13         17.    Plaintiff received numerous solicitation calls from Defendant within a
14   12-month period.
15         18.    On or about December 14, 2018, Plaintiff requested for Defendant to
16   stop calling Plaintiff during one of the initial calls from Defendant, thus revoking
17   any prior express consent that had existed and terminating any established business
18   relationship that had existed, as defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
19         19.    Despite this, Defendant continued to call Plaintiff in an attempt to
20   solicit its services and in violation of the National Do-Not-Call provisions of the
21   TCPA.
22         20.    Upon information and belief, and based on Plaintiff’s experiences of
23   being called by Defendant after requesting they stop calling, and at all relevant
24   times, Defendant failed to establish and implement reasonable practices and
25   procedures to effectively prevent telephone solicitations in violation of the
26   regulations prescribed under 47 U.S.C. § 227(c)(5).
27                               CLASS ALLEGATIONS
28         21.    Plaintiff brings this action individually and on behalf of all others


                                CLASS ACTION COMPLAINT
                                             -4-
              Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 5 of 16




 1   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 2   Classes”). The class concerning the ATDS claim for no prior express consent
 3   (hereafter “The ATDS Class”) is defined as follows:
 4
                   All persons within the United States who received any
 5                 solicitation/telemarketing   telephone   calls    from
 6                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 7
                   system or an artificial or prerecorded voice and such
 8                 person had not previously consented to receiving such
 9
                   calls within the four years prior to the filing of this
                   Complaint
10
11         22.     The class concerning the ATDS claim for revocation of consent, to the
12   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
13   as follows:
14
                   All persons within the United States who received any
15
                   solicitation/telemarketing     telephone      calls    from
16                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
17
                   system or an artificial or prerecorded voice and such
18                 person had revoked any prior express consent to receive
19                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
20
21         23.     The class concerning the National Do-Not-Call violation (hereafter
22   “The DNC Class”) is defined as follows:
23
                   All persons within the United States registered on the
24
                   National Do-Not-Call Registry for at least 30 days, who
25                 had not granted Defendant prior express consent nor had
26                 a prior established business relationship, who received
                   more than one call made by or on behalf of Defendant
27                 that promoted Defendant’s products or services, within
28                 any twelve-month period, within four years prior to the


                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 6 of 16




 1                filing of the complaint.
 2
           24.    The class concerning the National Do-Not-Call violation following

 3
     revocation of consent and prior business relationship, to the extent they existed

 4
     (hereafter “The DNC Revocation Class”) is defined as follows:

 5                All persons within the United States registered on the
 6                National Do-Not-Call Registry for at least 30 days, who
                  received more than one call made by or on behalf of
 7
                  Defendant that promoted Defendant’s products or
 8                services, after having revoked consent and any prior
 9
                  established business relationship, within any twelve-
                  month period, within four years prior to the filing of the
10                complaint.
11
12         25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
13   of all persons within the United States who received any solicitation telephone calls
14   from Defendant to said person’s cellular telephone made through the use of any
15   automatic telephone dialing system or an artificial or prerecorded voice and such
16   person had not previously not provided their cellular telephone number to
17   Defendant within the four years prior to the filing of this Complaint.
18         26.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
19   consisting of all persons within the United States who received any
20   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
21   telephone made through the use of any automatic telephone dialing system or an
22   artificial or prerecorded voice and such person had revoked any prior express
23   consent to receive such calls prior to the calls within the four years prior to the
24   filing of this Complaint.
25         27.    Plaintiff represents, and is a member of, The DNC Class, consisting
26   of all persons within the United States registered on the National Do-Not-Call
27   Registry for at least 30 days, who had not granted Defendant prior express consent
28   nor had a prior established business relationship, who received more than one call


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 7 of 16




 1   made by or on behalf of Defendant that promoted Defendant’s products or services,
 2   within any twelve-month period, within four years prior to the filing of the
 3   complaint.
 4         28.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 5   consisting of all persons within the United States registered on the National Do-
 6   Not-Call Registry for at least 30 days, who received more than one call made by or
 7   on behalf of Defendant that promoted Defendant’s products or services, after
 8   having revoked consent and any prior established business relationship, within any
 9   twelve-month period, within four years prior to the filing of the complaint.
10         29.    Defendant, its employees and agents are excluded from The Classes.
11   Plaintiff does not know the number of members in The Classes, but believes the
12   Classes members number in the thousands, if not more. Thus, this matter should
13   be certified as a Class Action to assist in the expeditious litigation of the matter.
14         30.    The Classes are so numerous that the individual joinder of all of its
15   members is impractical. While the exact number and identities of The Classes
16   members are unknown to Plaintiff at this time and can only be ascertained through
17   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18   The Classes includes thousands of members. Plaintiff alleges that The Classes
19   members may be ascertained by the records maintained by Defendant.
20         31.    Plaintiff and members of The ATDS Class and The ATDS Revocation
21   Class were harmed by the acts of Defendant in at least the following ways:
22   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
23   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
24   members to incur certain charges or reduced telephone time for which Plaintiff and
25   ATDS Class and ATDS Revocation Class members had previously paid by having
26   to retrieve or administer messages left by Defendant during those illegal calls, and
27   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
28   members.


                                 CLASS ACTION COMPLAINT
                                               -7-
              Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 8 of 16




 1         32.    Common questions of fact and law exist as to all members of The
 2   ATDS Class which predominate over any questions affecting only individual
 3   members of The ATDS Class. These common legal and factual questions, which
 4   do not vary between ATDS Class members, and which may be determined without
 5   reference to the individual circumstances of any ATDS Class members, include,
 6   but are not limited to, the following:
 7                a.     Whether, within the four years prior to the filing of this
 8                       Complaint, Defendant made any telemarketing/solicitation call
 9                       (other than a call made for emergency purposes or made with
10                       the prior express consent of the called party) to a ATDS Class
11                       member using any automatic telephone dialing system or any
12                       artificial or prerecorded voice to any telephone number
13                       assigned to a cellular telephone service;
14                b.     Whether Plaintiff and the ATDS Class members were damaged
15                       thereby, and the extent of damages for such violation; and
16                c.     Whether Defendant should be enjoined from engaging in such
17                       conduct in the future.
18         33.    As a person that received numerous telemarketing/solicitation calls
19   from Defendant using an automatic telephone dialing system or an artificial or
20   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
21   claims that are typical of The ATDS Class.
22         34.    Common questions of fact and law exist as to all members of The
23   ATDS Revocation Class which predominate over any questions affecting only
24   individual members of The ATDS Revocation Class. These common legal and
25   factual questions, which do not vary between ATDS Revocation Class members,
26   and which may be determined without reference to the individual circumstances of
27   any ATDS Revocation Class members, include, but are not limited to, the
28   following:


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 9 of 16




 1                a.    Whether, within the four years prior to the filing of this
 2                      Complaint, Defendant made any telemarketing/solicitation call
 3                      (other than a call made for emergency purposes or made with
 4                      the prior express consent of the called party) to an ATDS
 5                      Revocation Class member, who had revoked any prior express
 6                      consent to be called using an ATDS, using any automatic
 7                      telephone dialing system or any artificial or prerecorded voice
 8                      to any telephone number assigned to a cellular telephone
 9                      service;
10                b.    Whether Plaintiff and the ATDS Revocation Class members
11                      were damaged thereby, and the extent of damages for such
12                      violation; and
13                c.    Whether Defendant should be enjoined from engaging in such
14                      conduct in the future.
15         35.    As a person that received numerous telemarketing/solicitation calls
16   from Defendant using an automatic telephone dialing system or an artificial or
17   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
18   is asserting claims that are typical of The ATDS Revocation Class.
19         36.    Plaintiff and members of The DNC Class and DNC Revocation Class
20   were harmed by the acts of Defendant in at least the following ways: Defendant
21   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
22   via their telephones for solicitation purposes, thereby invading the privacy of said
23   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
24   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
25   and DNC Revocation Class members were damaged thereby.
26         37.    Common questions of fact and law exist as to all members of The
27   DNC Class which predominate over any questions affecting only individual
28   members of The DNC Class. These common legal and factual questions, which do


                                CLASS ACTION COMPLAINT
                                             -9-
             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 10 of 16




 1   not vary between DNC Class members, and which may be determined without
 2   reference to the individual circumstances of any DNC Class members, include, but
 3   are not limited to, the following:
 4                a.     Whether, within the four years prior to the filing of this
 5                       Complaint, Defendant or its agents placed more than one
 6                       solicitation call to the members of the DNC Class whose
 7                       telephone numbers were on the National Do-Not-Call Registry
 8                       and who had not granted prior express consent to Defendant and
 9                       did not have an established business relationship with
10                       Defendant;
11                b.     Whether Defendant obtained prior express written consent to
12                       place solicitation calls to Plaintiff or the DNC Class members’
13                       telephones;
14                c.     Whether Plaintiff and the DNC Class member were damaged
15                       thereby, and the extent of damages for such violation; and
16                d.     Whether Defendant and its agents should be enjoined from
17                       engaging in such conduct in the future.
18         38.    As a person that received numerous solicitation calls from Defendant
19   within a 12-month period, who had not granted Defendant prior express consent
20   and did not have an established business relationship with Defendant, Plaintiff is
21   asserting claims that are typical of the DNC Class.
22         39.    Common questions of fact and law exist as to all members of The
23   DNC Class which predominate over any questions affecting only individual
24   members of The DNC Revocation Class.             These common legal and factual
25   questions, which do not vary between DNC Revocation Class members, and which
26   may be determined without reference to the individual circumstances of any DNC
27   Revocation Class members, include, but are not limited to, the following:
28                a.     Whether, within the four years prior to the filing of this


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 11 of 16




 1                      Complaint, Defendant or its agents placed more than one
 2                      solicitation call to the members of the DNC Class whose
 3                      telephone numbers were on the National Do-Not-Call Registry
 4                      and who had revoked any prior express consent and any
 5                      established business relationship with Defendant;
 6                b.    Whether Plaintiff and the DNC Class member were damaged
 7                      thereby, and the extent of damages for such violation; and
 8                c.    Whether Defendant and its agents should be enjoined from
 9                      engaging in such conduct in the future.
10         40.    As a person that received numerous solicitation calls from Defendant
11   within a 12-month period, who, to the extent one existed, had revoked any prior
12   express consent and any established business relationship with Defendant, Plaintiff
13   is asserting claims that are typical of the DNC Revocation Class.
14         41.    Plaintiff will fairly and adequately protect the interests of the members
15   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
16   class actions.
17         42.    A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Classes members is impracticable. Even if every Classes member could
20   afford individual litigation, the court system could not. It would be unduly
21   burdensome to the courts in which individual litigation of numerous issues would
22   proceed. Individualized litigation would also present the potential for varying,
23   inconsistent, or contradictory judgments and would magnify the delay and expense
24   to all parties and to the court system resulting from multiple trials of the same
25   complex factual issues. By contrast, the conduct of this action as a class action
26   presents fewer management difficulties, conserves the resources of the parties and
27   of the court system, and protects the rights of each Classes member.
28         43.    The prosecution of separate actions by individual Classes members


                                CLASS ACTION COMPLAINT
                                             - 11 -
             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 12 of 16




 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Classes members not parties to
 3   such adjudications or that would substantially impair or impede the ability of such
 4   non-party Class members to protect their interests.
 5         44.     Defendant has acted or refused to act in respects generally applicable
 6   to The Classes, thereby making appropriate final and injunctive relief with regard
 7   to the members of the Classes as a whole.
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                    47 U.S.C. §227(b).
11               On Behalf of the ATDS Class and ATDS Revocation Class
12         45.     Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-44.
14         46.     The foregoing acts and omissions of Defendant constitute numerous
15   and multiple negligent violations of the TCPA, including but not limited to each
16   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
17   47 U.S.C. § 227 (b)(1)(A).
18         47.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
19   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
20   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21         48.     Plaintiff and the ATDS Class and ATDS Revocation Class members
22   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
23                            SECOND CAUSE OF ACTION
24    Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                            Act
26                                    47 U.S.C. §227(b)
27           On Behalf of the ATDS Class and the ATDS Revocation Class
28         49.     Plaintiff repeats and incorporates by reference into this cause of action


                                  CLASS ACTION COMPLAINT
                                              - 12 -
             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 13 of 16




 1   the allegations set forth above at Paragraphs 1-44.
 2         50.    The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 5   and in particular 47 U.S.C. § 227 (b)(1)(A).
 6         51.    As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
 8   members are entitled an award of $1,500.00 in statutory damages, for each and
 9   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10         52.    Plaintiff and the Class members are also entitled to and seek injunctive
11   relief prohibiting such conduct in the future.
12                             THIRD CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                   47 U.S.C. §227(c)
15            On Behalf of the DNC Class and the DNC Revocation Class
16         53.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-44.
18         54.    The foregoing acts and omissions of Defendant constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
21   47 U.S.C. § 227 (c)(5).
22         55.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
23   Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
24   award of $500.00 in statutory damages, for each and every violation, pursuant to
25   47 U.S.C. § 227(c)(5)(B).
26         56.    Plaintiff and the DNC Class and DNC Revocation Class members are
27   also entitled to and seek injunctive relief prohibiting such conduct in the future.
28   ///


                                 CLASS ACTION COMPLAINT
                                              - 13 -
             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 14 of 16




 1
 2                           FOURTH CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                           Act
 5                                 47 U.S.C. §227 et seq.
 6               On Behalf of the DNC Class and DNC Revocation Class
 7         57.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-44.
 9         58.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
12   in particular 47 U.S.C. § 227 (c)(5).
13         59.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
15   are entitled an award of $1,500.00 in statutory damages, for each and every
16   violation, pursuant to 47 U.S.C. § 227(c)(5).
17         60.    Plaintiff and the DNC Class and DNC Revocation Class members are
18   also entitled to and seek injunctive relief prohibiting such conduct in the future.
19                                PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21                             FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                   47 U.S.C. §227(b)
24                As a result of Defendant’s negligent violations of 47 U.S.C.
25                §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
26                Class members are entitled to and request $500 in statutory damages,
27                for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
28                Any and all other relief that the Court deems just and proper.


                                 CLASS ACTION COMPLAINT
                                              - 14 -
           Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 15 of 16




 1
 2
 3                       SECOND CAUSE OF ACTION
 4   Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                       Act
 6                               47 U.S.C. §227(b)
 7            As a result of Defendant’s willful and/or knowing violations of 47
 8             U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
 9             Revocation Class members are entitled to and request treble damages,
10             as provided by statute, up to $1,500, for each and every violation,
11             pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
12            Any and all other relief that the Court deems just and proper.
13                         THIRD CAUSE OF ACTION
14       Negligent Violations of the Telephone Consumer Protection Act
15                                47 U.S.C. §227(c)
16            As a result of Defendant’s negligent violations of 47 U.S.C.
17             §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
18             members are entitled to and request $500 in statutory damages, for
19             each and every violation, pursuant to 47 U.S.C. 227(c)(5).
20            Any and all other relief that the Court deems just and proper.
21                       FOURTH CAUSE OF ACTION
22   Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                       Act
24                                47 U.S.C. §227(c)
25            As a result of Defendant’s willful and/or knowing violations of 47
26             U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
27             Class members are entitled to and request treble damages, as provided
28             by statute, up to $1,500, for each and every violation, pursuant to 47


                             CLASS ACTION COMPLAINT
                                          - 15 -
             Case 3:21-cv-00389-SK Document 1 Filed 01/15/21 Page 16 of 16




 1                U.S.C. §227(c)(5).
 2                Any and all other relief that the Court deems just and proper.
 3         61.    Pursuant to the Seventh Amendment to the Constitution of the United
 4   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 5
 6
 7         Respectfully Submitted this 15th Day of January, 2021.
 8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
                                       By: /s/ Todd M. Friedman
10                                         Todd M. Friedman
11
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 16 -
